Citation Nr: 0702527	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, secondary to a service-connected left knee 
disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to the reopened claim for service connection 
for a right knee disorder and entitlement to an increased 
rating for his left knee disability.

With respect to the veteran's claim of entitlement to right 
knee disorder secondary to the veteran's service-connected 
postoperative, left knee lateral meniscal tear, the veteran 
was afforded a VA examination in January 2003.  The examiner 
diagnosed the veteran as having right knee arthralgia of an 
uncertain etiology.  The examiner, however, did not provide 
an opinion as to whether it is at least as likely as not that 
the veteran's right knee disorder was related to his left 
knee disability.  The Board finds that a remand is necessary 
in order to secure an opinion as to the relationship, if any, 
between the veteran's right knee disorder and his left knee 
disability.  See 38 U.S.C.A. § 5103A.

With regard to the veteran's claim for an increased rating 
for a left knee disability, the Board has determined that the 
January 2003 VA examination of record is not adequate for 
rating purposes because it does not include any range of 
motion testing nor does it address all pertinent disability 
factors set forth in 38 C.F.R. §§ 4.40, 4.45 (2006), to 
include functional impairment due to pain, incoordination, 
weakened movement, excess fatigability and flare-ups in terms 
of additional degrees of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, the veteran should 
be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain and associate with 
the record copies of all VA medical 
records pertaining to treatment or 
evaluation of the veteran's left knee 
since April 2004. If he identifies any 
other outstanding records pertaining to 
treatment or evaluation of his left knee 
or right knee, the RO should secure copies 
of such records as well.  If the RO is 
unable to obtain a copy of any pertinent 
evidence identified by the veteran, the 
veteran and his representative should be 
so advised, and also advised that the 
veteran should provide copies of the 
outstanding evidence.

2.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
etiology of his right knee disorder.  The 
claims folder must be made available to 
the examiner.  All indicated tests and 
studies should be performed.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's current right knee disorder was 
caused or worsened by his service-
connected left knee disability.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected left 
knee disability.  The claims folder must 
be provided to the examiner.  Any 
indicated studies should be performed.  
The examiner should undertake range of 
motion studies for the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of the left knee.  The 
examiner should also determine if the knee 
locks and if so the frequency of the 
locking.  

4.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider whether 
separate ratings are warranted for 
limitation of flexion of the left knee, 
limitation of extension of the left knee 
and recurrent subluxation or lateral 
instability of the left knee.  If the 
benefits sought on appeal remain denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


